COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  JOSE MARTINEZ,                                §
                                                                No. 08-17-00165-CR
                   Appellant,                   §
                                                                  Appeal from the
  v.                                            §
                                                             County Court at Law No. 1
  THE STATE OF TEXAS,                           §
                                                              of El Paso County, Texas
                   Appellee.                    §
                                                                (TC# 20160C07540)
                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.